NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 14a0648n.06

                                                  No. 13-2494                                          FILED
                                                                                                Aug 19, 2014
                              UNITED STATES COURT OF APPEALS
                                                                                            DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

        Plaintiff-Appellant,

v.                                                            ON APPEAL FROM THE UNITED
                                                              STATES DISTRICT COURT FOR THE
RAYMOND LAMONT CHEATHAM,                                      WESTERN DISTRICT OF MICHIGAN

        Defendant-Appellee.
                                                       /

                                                    ORDER


BEFORE:          CLAY and STRANCH, Circuit Judges; BLACK, District Judge.*

        The government appeals the district court’s order granting Defendant Raymond Lamont

Cheatham’s motion to suppress evidence. We review the district court’s findings of fact for clear

error and its conclusions of law de novo. United States v. Shank, 543 F.3d 309, 312 (6th Cir.

2008). In doing so, however, we review the evidence “in the light most favorable to the district

court’s conclusion.” United States v. Gooch, 499 F.3d 596, 600 (6th Cir. 2007).

        Defendant was a passenger in a vehicle that was pulled over for driving with a broken

taillight. When asked for identification, the driver immediately admitted that he did not have a

valid license––a misdemeanor criminal offense. The driver was arrested and locked in the back

of the patrol car.       At that point, officers returned to the vehicle to “make contact” with

Defendant, who was still seated in the passenger seat. The officers did not have any reason to

        *
          The Honorable Timothy S. Black, United States District Judge for the Southern District of Ohio, sitting by
designation.
suspect that Defendant was engaged in any criminal activity or that Defendant was armed and

dangerous. Nevertheless, the officers ordered Defendant out of the vehicle and told him to put

his hands on his head with his fingers interlaced. Officers then began to escort Defendant to the

patrol car to search him for weapons and/or drugs. While Defendant was being escorted to the

patrol car for a “pat down” search, he broke free and ran away. The officers pursued Defendant,

but did not make any audible commands for him to stop.

       After Defendant was chased and apprehended by officers, he was searched and found to

be carrying a pistol and two bags of hashish, a derivative of marijuana. Defendant was charged

with possession of a firearm in violation of 18 U.S.C. § 922(g)(1), possession with intent to

distribute marijuana in violation of 21 U.S.C. § 841(a)(1), and possession of a firearm in

furtherance of drug trafficking in violation of 18 U.S.C. 924(c)(1)(A)(i).

       We agree with the district court that the firearm and the hashish recovered during the

search are inadmissible because they were recovered in violation of Defendant’s Fourth

Amendment rights. The district court correctly determined that the purpose of the traffic stop

had been accomplished after the driver was arrested, and Defendant was unlawfully detained

after the traffic stop was completed. We further agree with the district court’s finding that the

officers lacked reasonable suspicion to justify prolonging the traffic stop.          Under the

circumstances, the officers should have advised Defendant that the vehicle was being impounded

and informed Defendant that he was free to go.

       For the reasons stated by the district court, and for the reasons stated herein, we

AFFIRM the district court’s order granting Defendant’s motion to suppress.

       IT IS SO ORDERED.